Citation Nr: 1435912	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran's son, GFR, is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  There are no additional relevant records associated with the Veteran's electronic folder in VBMS.  

The electronic folder in Virtual VA includes additional records regarding the Veteran's competency and includes some relevant information pertaining to the issue on appeal.  These records were associated with the electronic file in Virtual VA prior to the RO reconsideration of the issue in the February 2014 Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

The Veteran's son, GFR, had learning and emotional problems along with a convulsive disorder, but did not become permanently incapable of self-support prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria to establish recognition of the Veteran's son, GFR, as a helpless child for purposes of receiving VA compensation are not met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requests that his son, GFR, be recognized as a "helpless child" for purposes of dependency status.  He argues that his son was permanently incapable of self-support prior to his 18th birthday due to mental and physical disabilities.  

For the following reasons, the Board finds that the preponderance of the evidence does not support the Veteran's claim.  Therefore, the claim is denied.  


I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by an August 2009 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of the evidence he should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  This letter was provided to the Veteran prior to the December 2009 rating decision now on appeal.  Accordingly, the duty to notify has been satisfied.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  Id.  

In this case, the Veteran submitted private medical records pertaining to his son's mental and physical condition.  He has not identified any other relevant information or evidence that needs to be obtained.  

The Board notes that a VA examination has not been provided in conjunction with the Veteran's claim.  In this case, however, the issue at hand is whether the Veteran's son was permanently incapable of self-support by the age of 18 years.  The Veteran's son attained the age of 18 in August 2001.  

Therefore, a current VA examination would not be helpful in making this determination.  Moreover, the Board finds that a medical opinion is unnecessary as the evidence of record is sufficient to make a determination on the claim. 

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim decided herein.  Accordingly, the Board will proceed with appellate review.


II.  Governing Law and Regulations

For Veterans that have been awarded 30 percent or more for service-connected disability there is entitlement to additional compensation for dependents.  See 38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).  Specific rates are prescribed by statute for one's spouse and children.

Under VA law, a "child" is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1).

Under 38 C.F.R. § 3.356, to demonstrate "helpless child" status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the focus of analysis must be on the individual's condition at the time of his or her 18th birthday in order to determine whether that individual is entitled to the status of "child."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

In other words, for purposes of initially establishing helpless child status, the individual's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Analysis

GFR's birth certificate indicates that he was born in August 1983.  The record does not reflect that he has married.  Therefore, the issue before the Board is whether he became permanently incapable of self-support by reason of physical or mental disability prior to August 2001.

A March 1998 Psychological Evaluation reflects that GFR was referred because he was confused a lot.  He was cooperative and followed instructions during the evaluation.  Testing suggested the presence of specific learning problems based on deficits in verbal skills.  His vision-motor perceptual functioning was below a level expected for his age.  He also exhibited signs associated with difficulties in reading, writing, and mathematics.  He showed high levels of anxiety and emotional states.  

It was determined that his intellectual functioning was in the low average range and that there were indicators associated with specific problems of learning and emotional states.  

It was recommended that he be enrolled in a special education program, obtain individualized help in the areas of reading, writing, and mathematics, attend a psychotherapeutic program to develop skills to handle his emotional states, and be evaluated by a neurologist and ophthalmologist.  

An October 1998 electroencephalography (EEG) report reflects abnormal findings correlating with generalized seizure with many minimal episodes.  A November 1998 record from a neurologist indicated that GFR was evaluated for "go[ing] blank."  Treatment with Depakote to recover lost time was recommended.  

An undated computerized tomography (CT) examination of the brain was normal.  In February 1999, it was noted that GFR had an epileptic disorder that was controlled with Depakote.  

A September 2000 EEG report was normal.  In October 2000, GFR was referred to Dr. H.R. with a history of generalized convulsions.

A Mental Impairment Questionnaire reflects that the Veteran was evaluated multiple times since April 2003.  The diagnosis on Axis I was paranoid schizophrenia.  It was noted that his response to treatment had been poor, that he was in special education, and that his academic performance was poor.  A July 2008 Medical Certificate notes that GFR was being treated for schizoaffective disorder and that he was not able to work.  

A September 2007 letter from Bridgeway Inc. reflects that GFR had been a client since July 2007.  He was being treated for schizophrenia.  

A May 2010 School Certificate reflects that GFR completed grade 12 in Vocational High School.  It was noted that his impediment was specific problems of learning and emotional problems.  It was noted that he graduated from the Culinary Arts Workshop and obtained his diploma of the 4th year of high school.  

The evidence outlined above does not reflect that the Veteran was incapable of self-support prior to August 2001.  Although he had learning difficulties and emotional problems, the evidence reflects that he attended vocational high school and ultimately obtained a diploma.  

Although there is some evidence suggesting that he had epilepsy or a convulsive disorder prior to his 18th birthday, this condition was controlled with medication.  Prior to his 18th birthday, the evidence does not reflect that the GFR was incapable of self-support due to his physical and mental disabilities.  

The Board acknowledges that he was later diagnosed and treated for schizophrenia and schizoaffective disorder, which rendered him unable to work.  This, however, occurred after his 18th birthday.  

The Board also notes that there is evidence indicating that GFR is no longer a dependent of the Veteran.  On a January 2003 claim for pension benefits, the Veteran indicated that he did not have dependent children.  

In February 2010, VA conducted a field visit in conjunction with the Veteran's competency status (he is 100 percent disabled due to service-connected schizophrenia).  During that visit, it was noted that his household consisted only of the Veteran and his wife.  The Veteran's monthly expenses were itemized with no reference to GFR.  

In June 2011, a VA examination for mental disorders was conducted.  During the examination, the Veteran reported that he was worried about his son's emotional state and that his son was wandering around the United States.  

In December 2012, another field examination was conducted.  The only dependent listed was the Veteran's wife.  It was noted that there were no non-dependents living with them.  An itemized list of monthly expenses indicated that the Veteran paid no dependent support.  

Although these examinations were not conducted for the purposes of determining the dependent status of GFR, the Board finds it significant that the Veteran is attempting to claim GFR as a dependent given the foregoing evidence.  

For these reasons, the Board finds that the evidence in this case does not establish that GFR became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  

As the weight of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The claim for recognition of the Veteran's son, GFR, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


